UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4650


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THEODORE WILLIAM WELLS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:13-cr-00249-CMH-1)


Submitted:   June 16, 2016                 Decided:   July 14, 2016


Before KING, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew M. Stewart, DENNIS, STEWART, KRISCHER & TERPAK, PLLC,
Arlington, Virginia, for Appellant.      Dana J. Boente, United
States Attorney, Joseph V. Longobardo, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Theodore       William     Wells    appeals     the       18-month     sentence

imposed by the district court at resentencing following a remand

from this court.             Wells argues that the district court abused

its discretion when it denied his renewed motion for new counsel

and that the court failed to adequately explain its reasons for

imposing its sentence.            We affirm.

        We   review      a     district    court’s    ruling       on   a    motion    to

substitute counsel for an abuse of discretion, United States v.

Horton, 693 F.3d 463, 466 (4th Cir. 2012), “consider[ing] three

factors      . . . :      (1)    the   timeliness     of    the    motion;     (2)    the

adequacy     of    the    court’s      subsequent    inquiry      [into     defendant’s

complaint]; and (3) whether the attorney/client conflict was so

great    that     it     had    resulted   in   total      lack    of   communication

preventing an adequate defense,”                id. at 467 (internal quotation

marks omitted).          We discern no abuse of discretion here.                 It is

clear that Wells and his counsel were able to communicate with

each other, as Wells’ statements to the district court at both

sentencing hearings indicated that he disagreed with counsel’s

presentation of arguments in the original sentencing position

paper.       While     Wells     was   dissatisfied        with   counsel’s     advice,

their disagreement was not sufficient to demonstrate that Wells

was not provided an adequate defense.



                                            2
       Wells     next    contends       that     the     district        court     did    not

adequately explain its sentence.                     The Government responds that

any error is harmless.            In explaining a sentence, the district

court    is     not   required    to    “robotically        tick        through    the     [18

U.S.C.] § 3553 factors.”            United States v. Helton, 782 F.3d 148,

153     (4th     Cir.    2015)     (internal          quotation         marks     omitted).

However, the court “must make an individualized assessment based

on the facts presented when imposing a sentence, applying the

relevant § 3553(a) factors to the specific circumstances of the

case    and     the   defendant,       and     must    state      in    open     court    the

particular       reasons    supporting         its    chosen      sentence.”           United

States v. Lymas, 781 F.3d 106, 113 (4th Cir. 2015) (emphasis,

alterations, and internal quotation marks omitted).

       Procedural       sentencing       error,        including        the     failure     to

adequately explain the chosen sentence, is subject to review for

harmless error.          United States v. Martinovich, 810 F.3d 232,

242-43 (4th Cir. 2016).                “Under that standard, the government

may avoid reversal only if it demonstrates that the error did

not have a substantial and injurious effect or influence on the

result,” such that we “can say with fair assurance that the

district       court’s     explicit      consideration         of       the     defendant’s

arguments would not have affected the sentence imposed.”                               United

States     v.     Boulware,      604 F.3d 832,   838        (4th     Cir.     2010)

(alterations and internal quotation marks omitted).

                                             3
      We conclude that any error is harmless, given that nothing

in   the   record    suggests    that    a    more     extensive       discussion    of

Wells’     arguments    would   result       in   a   lower      sentence.       Wells’

requests for a variance sentence were the only sentencing issues

argued at both hearings.          The district court twice heard Wells’

arguments for a sentence of time served and each time concluded

that a sentence at the low end of the applicable Sentencing

Guidelines    range     was   appropriate.            While      the   court   did   not

extensively discuss its reasons, it noted that it had considered

the nature of the offense and Wells’ age in arriving at its

chosen sentence, indicating it considered Wells’ argument that

the offense was nonviolent.

      Accordingly, we affirm the district court’s judgment.                          We

dispense     with    oral     argument       because       the    facts    and   legal

contentions    are     adequately   presented         in    the    materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         4